Twin Disc, Incorporated November 6, 2014 Twin Disc, Incorporated Safe Harbor Statement This presentation contains statements that are forward-looking within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.These statements are based on management’s current expectations that are based on assumptions that are subject to risks and uncertainties.Actual results may vary because of variations between these assumptions and actual performance.Investors are referred to Twin Disc’s fiscal year 2014 Annual Report and Form 10-K, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Forward-Looking Information,” which outlines certain risks regarding the Company’s forward-looking statements.Copies of the Company’s SEC filings may be obtained from the SEC, and are available on Twin Disc’s web site (www.twindisc.com), or by request from the Investor Relations department at the Company. 2 November 6, 2014 Twin Disc, Incorporated •Founded in 1918 •Headquartered in Racine, WI •≈ 970 employees •TTMRevenues of $262M FY14 Revenues of $264M FY13 Revenues of $285M FY12 Revenues of $356M •We are a global company –Well-known customers around the world –Mfg Operations in the U.S., Belgium, Italy, India, Switzerland and Japan (JV) –World-wide distributor network –Global:55% of fiscal 2014 sales to international markets (Asia Pacific 29%) 2 1 1 # Manufacturing location (# of facilities in each location) Company owned distribution/service location Purchasing/sourcing offices Twin Disc At A Glance 3 1 November 6, 2014 Twin Disc, Incorporated FY 2014 - Highlights •Sales down 7% from FY ‘13 –Asian operations continued at record levels, driven by strong demand in the Chinese O&G and Asian commercial marine markets –Marine transmissions down 6% from record 2013 levels –N. American oil & pas activity picked up in 2nd half of fiscal year •$3.6 million profit, or $0.32 per diluted share, down $0.02 compared to FY ‘13 –Q1 of FY ‘14 included a $1.1 million, or $0.10 per diluted share, restructuring charge at the Company’s Belgian operation –Gross margin increased 120 basis points to 29.3% driven by a more profitable product mix and lower warranty expense $ millions +15% -20% * 2011 and 2012 fiscal year figures have been revised.See Footnote A in the Company’s Form 10K for the period ending June 30, 2013. 4 November 6, 2014 -7% Sales Net Earnings* Twin Disc, Incorporated 1st Quarter Highlights •Sales down 2% from Q1 of FY ‘14 –Biggest decline in Asia, partially offset by North America –Transmission sales up 12%, driven by improved North American pressure-pumping shipments –Marine sales down 12%, driven by lower shipments to commercial marine transmission customers, primarily in Asia •$4.0 million profit, or $0.36 per diluted share, up from $0.11 in Q1 FY ‘14 –Q1 of FY ‘14 included a $1.1 million, or $0.10 per diluted share, restructuring charge at Company’s Belgian operation –Gross margin increased 340 basis points to 34.5% driven by a more profitable product mix, improved absorption and lower pension expense 5 November 6, 2014 Sales -15% -3% -2% $ millions Net Earnings* Twin Disc, Incorporated Marine & Propulsion Systems •Commercial Marine: –Achieved record sales in fiscal 2013, driven by strong demand in Asia and the US Gulf Coast –Fiscal 2014 moderated somewhat, continuing into Q1 –European market remains uncertain, likely 2-3 years to recover –Long term growth in Asia, Latin and North America expected to continue •Patrol Boat: –Experienced recent growth as demand for coastal security applications has increased globally –Expect long term growth to continue •Pleasure Craft: –Market remains at historic lows, some market share gains recently –EJS™ introduced and Cat® Three60 available –Likely 5+ years before market recovers to pre- recession levels –Continue to emphasize technological differentiation November 6, 2014 Sales Mix %:Q1 FY15FY14FY12 Twin Disc, Incorporated Land-Based Products Transmission Systems •Pressure Pumping: –Achieved record units sales in fiscal ‘12 –Asian market, driven by China, has partially offset North American softening through fiscal ‘14 –Order activity started to build in second half of fiscal 2014 in the North American market –Started to ship units to Latin America in fiscal 2014 –Global markets continue to represent opportunity for above average growth in the long run •Airport Rescue and Fire Fighting (ARFF) & Military: –Markets to remain stable with potential for modest growth –Continue to develop next generation transmission system for ARFF November 6, 2014 Sales Mix %:Q1 FY15FY14FY12 Twin Disc, Incorporated November 6, 2014 Land-Based Products
